 366DECISIONSOF NATIONALLABOR RELATIONS BOARDContractorMembers of the Associated GeneralContractorsofCalifornia,Inc.;The BuildingIndustry Association of California,Inc.; and theEngineering and Grading Contractors Association,Inc.andNealHecker and James E. Bays,Petitioners and TeamstersLocalUnion NoL 42,Local 87,Local 166,Local 186,Local 235, Local381, Local420, Local692, Local 898,Local 982,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 21-RD-1008March 5, 1974SUPPLEMENTAL DECISION ANDDIRECTION OF ELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING, JENKINS, AND KENNEDYThis is a decertification proceeding which aroseupon a petition filed by owner-operators of dumptruck equipment in the building and constructionindustry in Southern California. The petition wasfiledon February 26, 1971, for the purpose ofobtaining an election in a bargaining unit ofconstruction industry drivers covered by the South-ern California Master Labor Agreement between theTeamsters Unions involved herein and three contrac-tor associations.Hearingswere held in Los Angeles betweenSeptember 7 and October 12, 1971. At the conclusionof the hearings the case was transferred to the Boardfor decision, which was rendered on January 17,1973. In its decision, the Board found that the owner-operators on whose behalf the petition had been filedwere "employees" within the meaning of the Act andentitled to participate in the decertification electionwhich they sought. The Board, however, remandedthe casq to the Regional Director for the taking ofadditional evidence relating to the unit, eligibility,and issues relating to joint employer relationship.Pursuant to the remand order, further hearings wereheld in Los Angeles in April 1973 before HearingOfficerTheodore B. , Horn. At the conclusion ofthose hearings, the case was again transferred to theBoard for decision. Briefs have been filed by allparties involved.The Board has reviewed the rulings of the HearingOfficer made at the hearings and finds that they arefree from prejudicial error. The rulings are herebyaffirmed. The Board has reviewed the entire recordin this case and makes the following findings.The Petitioners and Employers contend that theowner-operators have among themselves a communi-ty of interest separate and apart from that of theemployee-drivers employed by the contractor mem-bers of the associations. They urge that the electionshould therefore be conducted in a unit whichconsists solely of owner-operators. This contention isidentical to the one made by the Petitioners andEmployers in the companion San Francisco case I onfacts almost identical to those herein. For reasonsfully stated in that Decision, which issued simultane-ouslyherewith,we find the contention of thePetitionersand Employers to be without merit.Accordingly, we find that the appropriate unit for theelection is the contract unit, which consists of bothowner-operators and employee-drivers covered bythe contract.In this case, the Unions have withdrawn theirsuggestion that owner-operators and employee-driv-ers, employed by those contractors known as "shortformers" who are not members of the multiemployerassociationbutwho execute with the Unionsseparate "short term" agreements which embodysome of the provisions of the master contract, areeligible to vote. The Petitioners and the Employersconcur in this view, contending that the execution ofa short form agreement does not make the "shortformer" a party to the master agreement. In view ofthis agreement by the parties we find that employeesemployed by "short formers," whether owner-opera-tors or employee-drivers, are not eligible to vote.The Unions argue, however, that a joint employerrelationship exists between the contractors and theoverlying carriers. Consequently, they contend thatboth the owner-operators and the employee-driversreferred by the overlying carriers should be perrruttedto vote.The thrust of the point employer contention is theUnions' argument that the overlying carrier exercisescontrol over the owner-operator by its ability todecide whether or not a particular owner-operatorwill be referred to a job. The record reveals, however,that once the owner-operator is on the job he hasvery little contact with the overlying carrier and thatinfact it is the contractor who exercises thesupervisoryand disciplinary control over him.Accordingly, we find the evidence herein insufficientfor finding that a joint employer relationship existsbetween the contractors and the overlying carriers.Nor do we agree with the Unions' contention thatthe employee-drivers of overlying carriers should beeligible to vote. It is clear, and the Unions concede,that the employee-drivers employed by an overlyingcarrier are not part of the multiemployer, multiunionassociation unit.The Unions contend that only the owner-operators209 NLRB No 61 Earlier both cases were consolidated by the Boardwere reported at 201 NLRB 311for the purpose of deciding the employee-independent contractor issue and209 NLRB No. 62 ASSOCIATED GENERAL CONTRACTORS OF CALIF., INC.367who are engaged in the building and constructionindustry and who have performed jobsite work andwho have been on the contractors'payrolls should beeligible to vote.Theywould exclude those owner-operatorswho, according to the Unions,are notengaged in the building and constructionindustrybut in the business of hauling asphaltic concrete androck,sand,and gravel from commercial productionfacilities.Theyalso would exclude owner-operatorsadmittedly engaged in building and construction butwho have not acceptedpayrollstatus.The Employers take the position that the transpor-tation ofany andallmaterials to or from theimmediate geographic location of the constructionarea is offsite work and is not covered by thepertinent contract terms.Theytherefore would alsoexclude from voting all owner-operators who havenot workedwhollywithin the boundaries of the workarea for a sufficient period of time.The Petitioners contend there should be norequirement that an owner-operator show that heperformed jobsite work as opposed to nonjobsitework in order to be eligible to vote.Theycontend theowner-operators do not limit themselves to a particu-lar typeof work in the constructionindustryand thatifan owner-operator performs jobsite work on oneday, he maywell be performing nonjobsite work onthenextday.Undersuch circumstances, theycontend, to include a jobsite qualification in thevoter eligibility formula would create a giganticadministrativeheadache.Theyalsooppose theUnions' contention that only time spent working inpayrollstatus be counted towards eligibility.The Petitioners agree that work performed byowner-operators in the rock,sand,gravel,or asphal-ticconcreteindustry shouldnot count towardeligibility to vote in these proceedings.They take theposition,however,that the mere fact that a owner-operatorhauls rock,sand,gravel,or asphalticconcrete from a commercial plant to a constructionsite does not automatically mean he is not perform-ingwork in the constructionindustry.Rather,accordingto thePetitioners, it depends on whetherthe truck was hired by a commercial plant owner orconstruction contractor.Thus, theycontend that ifthe truck ishired bythe contractor,the driver isperforming work in the constructionindustry, suchwork iscovered bythe contract,and should becounted towardseligibilityto vote in this proceeding.Regarding the jobsite versus nonjobsite conten-tions,we note that the Unions and Employers haveby contract limited the covered work to jobsite work.Thusonly those owner-operators who have per-formed such jobsite work are eligible to vote.Actualpayroll status shall not however be a prerequisite toeligibility if an owner-operator otherwise does unitwork.With regards to hauling of rock, sand, gravel, andasphaltic concrete, the record reveals a pattern ofbargaining which shows the parties have not intend-ed that individuals doing such be covered by theconstruction labor agreement. Thus there has been aseparate contract for the rock, sand, and gravelindustry.Although there were Asphalt Plant Agree-ments which were supplements to the master laboragreement in 1962 and 1965, these were allowed tolapse in 1968. Accordingly, we find that the haulingof rock, sand, gravel, and asphaltic concrete is notcovered by the contract and that the time spentengaged therein by owner-operators should not becounted towards eligibility for voting.The Petitioners state, and the evidence shows, thatthe patterns of employment for the employees in thiscase are sporadic. They contend that the Boardshould adopt an eligibility formula which incorpo-rates the principles set forth inDaniel ConstructionCompany, Inc.,2with certain modifications which willpermit those employees, neither working at the timeof the election nor having worked during the normalpayroll eligibility period but still having a reasonableexpectation of future employment, to participate inthe election.We find merit in this contention.Accordingly, we direct that, in addition to thoseemployees in the unit who were employed during thepayroll period immediately preceding the date of thisDecision and Direction of Election, all employees inthe unit who have been employed during the 30calendar days immediately preceding the date of theDecision and Direction of Election or who have beenemployed for 240 hours or more during the 365calendar days immediately preceding such date shallbe eligible to•vote.The Petitioners and Employers contend that theEmployers should not be required to provide payrollinformation for establishing eligibility as required byour decision inExcelsior Underwear Inc.3They statethat the California Public Utilities Commission list ofdump truck carriers holding permits should beutilized to establish the eligibility of owner-operatorsand that the various lists maintained by the adminis-trators of the Construction Teamsters Security Fundfor Southern California should be utilized to estab-lishtheeligibilityofemployee-drivers.This isvirtually the identical argument advanced by thePetitioners and Employers in the companion casewhich was rejected. Accordingly, for the reasonsstated in that Decision we find the contention in thiscase to be without merit. We shall therefore require2 167 NLRB 10783 156 NLRB 1236. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Employers to submit a list of eligible voters. TheRegional Director may supplement this informationby also using relevant information maintained by theUnions.In accordance with the foregoing we shall direct anelection, by mail ballot, in the following unit:Allemployees of employer-members of theSouthern California Chapter of the AssociatedGeneral Contractors of America, The BuildingIndustry Association of California, Inc., and TheEngineering and Grading Contractors Associa-tion, Inc. covered by the collective-bargainingagreement known as the Southern CaliforniaMaster Labor Agreement entered into on May 19,1968, as amended, between the Employers andJoint Council of Teamsters, No. 42 and Team-sters Local Union No. 87, and other recognizedbargaining agents but excluding all other employ-ees, including guards, watchmen, and supervisorsas defined in the Act.[Direction of Election4 andExcelsiorfootnoteomitted from publication.]MEMBERKENNEDY,dissenting:For the reasons set forth in my dissent to theoriginalDecision and Order in this proceedingreported at 201 NLRB 311, 1 believe the owner-operators to be independent contractors and notemployees within the meaning of the Act. According-ly, I believe the Board is prohibited by statute fromconducting an election in which owner-operators areincluded in the unit.4See 209 NLRB No 61